DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/22/2019, 02/12/2021 and 01/26/2022 has been considered by the examiner.
	
	Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Preliminary Amendment
           Preliminary Amendment that was filed on 11/22/2019 is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "at least two electromagnetic beams" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 13, 14, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GRÖGER JENS (DE 102015013710 A1; herein after “JENS”; Espacenet machine translation attached).

	Regarding claim 13, JENS teaches a method for scanning solid angles using at least one electromagnetic beam (a sensor device 1 for scanning solid angles, as shown in fig. 1, also see paragraph [0001]-[0002]), comprising the steps:
generating at least one electromagnetic beam (a transmission beam 16a) (i.e., transmitter unit (2) emits one or more laser beams (16a) in the ultraviolet, visual or infrared range (e.g., electromagnetic beam, see paragraphs [0002] and [0030], fig. 1),
deflecting the at least one electromagnetic beam along a horizontal angle and/or along a vertical angle (i.e., angular position 31 (horizontal angle, e.g., solid angle), paragraph [0030]), using of a rotatable or pivotable mirror (6), scanning the solid angles using the at least two electromagnetic beams (16a, 16b) (see figs. 1 & 2a and paragraphs [0030]-[0032]), receiving at least one reflected electromagnetic beam (29a) by a receiving optics (9) that is pivoted synchronously with the mirror along the horizontal angle (see fig. 1 & 2b and paragraphs [0012], [0027]-[0029] and [0033]).

Regarding claim 14, GENS teaches the at least two electromagnetic beams are generated by at least two angularly offset beam sources (i.e., two laser diodes 5a, 5b, as shown in fig. 1, paragraph [0027]).

Regarding claim 16, JENS teaches the at least two electromagnetic beams (16a, 16b) are generated at a distance from one another (as shown in fig. 1).

Regarding claim 17, JENS teaches the at least two electromagnetic beams (16a, 16b) are generated at an angular offset with regard to one another (as shown in fig. 1).

Regarding claim 21, JENS teaches at least one detector element (8a) is assigned to at least one generated electromagnetic beam (30a) based on a distance or an angular offset (as shown in fig. 1).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 18-20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable “JENS” in view of CAMPBELL et al. (US PUB 2018/0275249; herein after “Campbell”).	

Regarding claim 15, JENS fails to teach at least one electromagnetic beam is generated by at least one beam source and the at least one electromagnetic beam is split into the at least two electromagnetic beams using a beam splitter connected downstream from the mirror.
	However, in a related field of endeavor Campbell teaches optical pulses produced by light source 110 may pass through a 1×2 optical-power splitter that splits each pulse emitted by light source 110 into two pulses which are sent to lidar sensor 100A and lidar sensor 100B, respectively (see paragraph [0102], FIG. 17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JENS such that a splitter that splits each beam emitted by a light source into two beams which are sent to a lidar sensor as taught by Campbell, for the purpose of producing multiple scan patterns that are scanned out of synchronization with respect to one another and may be associated with a reduced amount of optical cross-talk between lidar sensors (see paragraph [0114]).

Regarding claim 18, JENS fails to teach at least two parallel electromagnetic beams are combined to form at least one beam group.
However, in a related field of endeavor Campbell teaches In FIG. 17, the enclosure 850 contains light source 110, and light from the light source 110 is directed to lidar sensor 100A and lidar sensor 100B by fiber-optic cables 880A and 880B, respectively. Fiber-optic cable 880A is terminated by lens 890A, which produces free-space beam 125A. Similarly, fiber-optic cable 880B is terminated by lens 890B, which produces free-space beam 125B (see paragraph [0096], FIG. 17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JENS such that a splitter that splits each beam emitted by a light source produces two beams from fiber 880A & 880B that are parallel to each other and are combined to form at least one beam group 125A & 125B (as shown in fig. 17) as taught by Campbell, for the purpose of producing multiple scan patterns that are scanned out of synchronization with respect to one another and may be associated with a reduced amount of optical cross-talk between lidar sensors (see paragraph [0114]).
	
Regarding claim 19, JENS fails to teach the at least two parallel electromagnetic beams of at least one beam group are generated in such a way that they are oriented in parallel to one another.
However, in a related field of endeavor Campbell teaches In FIG. 17, the enclosure 850 contains light source 110, and light from the light source 110 is directed to lidar sensor 100A and lidar sensor 100B by fiber-optic cables 880A and 880B, respectively. Fiber-optic cable 880A is terminated by lens 890A, which produces free-space beam 125A. Similarly, fiber-optic cable 880B is terminated by lens 890B, which produces free-space beam 125B (see paragraph [0096]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JENS such that a splitter that splits each beam emitted by a light source produces two beams from fiber 880A & 880B that are parallel to each other (as shown in fig. 17) as taught by Campbell, for the purpose of producing multiple scan patterns that are scanned out of synchronization with respect to one another and may be associated with a reduced amount of optical cross-talk between lidar sensors (see paragraph [0114]).

Regarding claim 20, JENS fails to teach the at least one reflected electromagnetic beam includes at least two reflected electromagnetic beams that are received by the receiving optics and are guided to at least two detector elements.
However, in a related field of endeavor Campbell teaches The enclosures 850 in FIGS. 17 and 18 each include a window 860 which output beams 125A and 125B pass through. Scattered light 135A from output beam 125A (e.g., light that is scattered by a target 130) travels back through window 860 and scanner 120A and is then reflected by mirror 115A toward receiver 140A. Similarly, scattered light 135B from output beam 125B travels back through window 860 and scanner 120B and is then reflected by mirror 115B toward receiver 140B (see paragraph [0096]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JENS such that beams 125A & 125B each produces two beams 135A & 135B that are guided towards the receivers 140A & 140B (as shown in fig. 17) as taught by Campbell, for the purpose of producing multiple scan patterns that are scanned out of synchronization with respect to one another and may be associated with a reduced amount of optical cross-talk between lidar sensors (see paragraph [0114]).

Regarding claim 22, JENS fails to teach at least one detector element is assigned to a beam group based on a distance or an angular offset.
However, in a related field of endeavor Campbell teaches The enclosures 850 in FIGS. 17 and 18 each include a window 860 which output beams 125A and 125B pass through. Scattered light 135A from output beam 125A (e.g., light that is scattered by a target 130) travels back through window 860 and scanner 120A and is then reflected by mirror 115A toward receiver 140A. Similarly, scattered light 135B from output beam 125B travels back through window 860 and scanner 120B and is then reflected by mirror 115B toward receiver 140B (see paragraph [0096]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JENS such that at least one beam 125A produces beam group 135A (two dotted beams) that are guided towards the receiver 140A (as shown in fig. 17) as taught by Campbell, for the purpose of producing multiple scan patterns that are scanned out of synchronization with respect to one another and may be associated with a reduced amount of optical cross-talk between lidar sensors (see paragraph [0114]).

Regarding claim 23, JENS as set forth in claim 1 above further teaches a LIDAR device for scanning solid angles (see paragraph [0002]), the LIDAR system comprising: at least one beam source (5a) configured to generate at least one electromagnetic beam (16a) (as shown in fig. 1); a pivotable mirror (6) configured to deflect the generated at least one electromagnetic beam along a horizontal angle and/or along a vertical angle (i.e., angular position 31 (horizontal angle, e.g., solid angle), see figs. 1 & 2a and paragraphs [0030]-[0032]); and receiving optics that is rotatable synchronously with the mirror and configured to receive at least one electromagnetic beam reflected off an object (see fig. 1 & 2b and paragraphs [0012], [0027]-[0029] and [0033]).
JENS fails to teach the scanning takes place using at least one electromagnetic beam that is split into at least two angularly and/or laterally offset partial beams.
However, in a related field of endeavor Campbell teaches optical pulses produced by light source 110 may pass through a 1×2 optical-power splitter that splits each pulse emitted by light source 110 into two pulses which are sent to lidar sensor 100A and lidar sensor 100B, respectively (see paragraph [0102], FIG. 17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JENS such that a splitter that splits each beam emitted by a light source into two beams which are sent to a lidar sensor as taught by Campbell, for the purpose of producing multiple scan patterns that are scanned out of synchronization with respect to one another and may be associated with a reduced amount of optical cross-talk between lidar sensors (see paragraph [0114]).

Regarding claim 24, JENS teaches the mirror (6), the receiving optics (9), and the detector element (8a, 8b), are rotatable dependently on or independently of one another along a vertically running rotation axis (4) (see paragraph [0029] and as shown in fig. 1; one or more components of the transmitter unit and/or the receiver unit (including photodiodes 8a, 8b) being arranged on the rotatable unit, see paragraph [0001]).

Regarding claim 25, JENS teaches the mirror (6) is pivotable orthogonally with regard to the vertical rotation axis (4) (as shown in fig. 1).
								

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw et al. (US PUB 20100046953) teaches A method for emitting electromagnetic beams at a first separation pitch; filling respective solid angles at a second separation pitch with the electromagnetic beams, the second separation pitch being different from the first separation pitch; and projecting the electromagnetic beams to respective selectable far-field positions within an angular coverage area, the selectable far-field positions corresponding to the respective solid angles (see claim 56).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 29, 2022